Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Civil Action No. 9:16-cv-81992-MARRA

  BRANDON LEIDEL, individually,
  and on behalf of All Others Similarly Situated,
         Plaintiff,
  v.
  COINBASE, INC., a Delaware corporation
  d/b/a Global Digital Asset Exchange (GDAX),
        Defendant.
  ________________________________________________/

                  PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
              TO PROHIBIT DEFENDANT FROM COMMUNICATING WITH
              OR SEEKING DISCVOERY FROM ABSENT CLASS MEMBERS
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 2 of 7




         Plaintiff, Brandon Leidel, individually and on behalf of all other persons similarly
  situated (collectively, “Plaintiffs”), and pursuant to Rule 26(c)(A)-(D), Fed.R.Civ.P., hereby files
  this Motion to Prohibit Defendant from Communicating with Class Members or Seeking
  Discovery from Absent Class Members and states as follows:
         1.      Defendant has served discovery on Plaintiff, as well as the Receiver and his
  counsel, that seek all communications that Plaintiff’s counsel and the Receiver received from all
  Class Members, and all documents related to all Claims made by Class Members in the class
  action settlement from the matter styled Brandon Leidel v. Project Investors, United States
  District Court - Southern District of Florida, Case No.: 9:16-cv-80060 (the “Cryptsy Matter”).
  See Defendant’s First Request for Production to Plaintiff at ¶¶52, 55, 56 attached hereto as
  Exhibit A, and Defendant’s Subpoenas Duces Tecum to James Sallah at ¶¶24-26, Robert Carey
  at ¶¶24-26, and Patrick Paige at ¶¶24-26 attached hereto as Composite Exhibit B. 1 The Class in
  the instant case is the same Class as in the Cryptsy Matter.
         2.      Plaintiff agrees that discovery about the number of class members, the claims they
  made in the Cryptsy Matter, and the materials each Class Members submitted to support their
  claims, is discoverable. However, there is no basis for Defendant to communicate with or seek to
  obtain discovery from absent class members.
         3.      Plaintiff agreed to produce information about claims made by class members
  provided that Defendant would agree to refrain from attempting to communicate with or obtain
  discovery from class members. See Plaintiff’s Objections to Defendant’s Discovery Requests
  attached hereto as Exhibit C, Receiver’s Amended Objections to Defendant’s Subpoena attached
  hereto as Exhibit D, and Patrick Paige’s Objections to Defendant’s Subpoenas Duces Tecum
  attached hereto as Exhibit E. Defendant refused.
         4.      Plaintiff also requested that Defendant provide Plaintiff with copies of any
  correspondence that Defendant has sent to class members thus far. Defendant refused.
         5.      Plaintiff also agreed to produce the requested discovery about absent class
  members provided that Defendant agree to not attempt to communicate with them unless and
  until the parties first met and conferred about the contents of such communications and, to the

  1
          Defendant has also advised the undersigned that Defendant’s discovery requests and
  subpoenas seek all documents, correspondence and other materials, without exception, that refer
  or relate to the Receiver.

                                                   1
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 3 of 7
                                                                         Case No.: 9:16-cv-81992-MARRA


  extent the parties could not agree, that the issue was brought to the Court’s attention for
  resolution. Defendant refused.
          6.      Defendant has disclosed that one present, and two former, employees of
  Defendant are members of the Class.              This Motion does not address Defendant’s
  communications with such persons, with whom Defendant has a current and prior employment
  relationship, represented as counsel in deposition, and who were not previously unknown to
  Defendant.
          7.      Defendant has refused to disclose whether it has communicated with any other
  absent class members and likewise refused to provide copies of such communications to
  Plaintiff.
          8.      The Receiver, as well as his counsel, Robert Carey, have authorized the
  undersigned to represent that they join in the relief sought herein.
          9.      Federal Rule of Procedure 23 grants this Court broad authority to regulate
  communications between defendants and class members prior to class certification. See, e.g.,
  Gulf Oil v. Bernard, 452 U.S. 89, 100 (1981)("The district court has both the duty and the broad
  authority to exercise control over a class action and to enter appropriate orders governing the
  conduct of counsel and parties."); Jones v. Jeld-Wen, Inc., 250 F.R.D. 554, 560 (S.D. Fla. 2008)
  (“[T]he Court bears the responsibility under Rule 23(d) to preserve the integrity of the class
  action…and the authority to issue orders to protect class members, impose conditions on the
  representative parties, and deal with similar procedural matters.”); Jenifer v. Del. Solid Waste
  Auth., No. 98-270/98-565 MMS, 1999 WL 117762, at *2 (D. Del. Feb. 25, 1999)(courts have the
  requisite authority to limit contacts with putative class members under Rule 23); In re Medtronic,
  Inc. Implantable Defibrillator Prod. Liab. Litig., 434 F. Supp. 2d 729, 730 (D. Minn.
  2006)(holding that the court's duty to protect class members applies even in an MDL proceeding
  prior to class certification).
          10.     Courts have held that pre-certification communications to class members is
  improper. Jackson v. Motel Multipurpose, Inc., 130 F.3d 999, 1007 (11th Cir. 1997). While
  defendants may sometimes send truthful, non-coercive communications to absent class members
  pre-certification, courts are obligated to regulate misleading communications. “It is the
  responsibility of the court ... to safeguard [the class] from unauthorized misleading
  communications ... Unapproved notices to class members which are factually or legally


                                                    2
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 4 of 7
                                                                        Case No.: 9:16-cv-81992-MARRA


  incomplete, lack objectivity and neutrality, or contain untruths will surely result in confusion and
  adversely affect the administration of justice.” Erhardt v. Prudential Group, Inc., 629 F.2d 843,
  845 (2d Cir. 1980). The court bears this responsibility irrespective of, and in addition to, the duty
  owed to these clients by their respective attorneys. In re Medtronic, 434 F. Supp. 2d at 730.
         11.     Many district courts have denied requests by plaintiffs to send a pre-certification
  notice to a putative class. See, e.g., Bouder v. Prudential Financial, Inc., No. 06-4359, 2007 WL
  3396303, at *2 (D.N.J. Nov. 8, 2007) (Cavanaugh, J.) (ordering plaintiffs to refrain from sending
  a notice and “consent to sue” form to putative class members; “plaintiffs’ attorneys are not
  permitted to send unsolicited notices regarding the case to putative [Fair Labor Standards Act]
  class members not yet parties to an action conditionally certified by the Court.”); Farmers
  Cooperative Co. v. United States, 90 Fed. Cl. 72, 73 (Fed. Cl. 2009)(denying plaintiff’s motion
  to send a “written notice of this action” to all members of the putative class); Compsource
  Okla.v. BNY Mellon, N.A., No. CIV–08–469–KEW, 2010 WL 4285010, at *3 (E.D. Okla. Oct.
  22, 2010). These rules should apply equally to defendants.
         12.     Here, it is unknown whether Defendant has attempted to communicate with
  absent class members, the content or purpose of such communications, and whether Defendant
  advised such persons of their right to communicate with Plaintiff’s counsel.
         13.     The court need not wait for actual harm to occur. See, e.g., In re Sch. Asbestos
  Litig., 842 F.2d 671 (3d Cir. 1988) ("Rule 23(d) does not, however, require a finding of actual
  harm; it authorizes the imposition of a restricting order to guard against the “likelihood of serious
  abuses.”), citing, Gulf Oil, 452 U.S. at 104 (second emphasis added). Court direct involvement is
  critical for permitting unsupervised transactional communications. See, e.g., Weight Watchers,
  Inc. v. Weight Watchers Int'l, Inc., 455 F.2d 770, 772 (2d Cir. 1972)(permission to contact
  potential class members regarding settlement agreements was “subject to the conditions that ...
  plaintiff’s counsel should receive at least five days advance notice of the commencement of any
  such negotiations ...”); Ralph Oldsmobile Inc. v. General Motors Corp., No. 99 Civ. 4567(AGS),
  2001 WL 1035132, at *5 (S.D.N.Y. Sept. 7, 2001)(indicating that defendant's proposed
  communication with the potential class was inadequate because “[i]t does not indicate how a
  [potential class member] may obtain more information about the case or contact plaintiff’s
  counsel.”).



                                                   3
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 5 of 7
                                                                       Case No.: 9:16-cv-81992-MARRA


          14.    Without oversight or proper inquiry into Defendant’s communications with the
  class, the class may be misled or confused as to their rights, similarly situated class members
  may be treated differently, and the administration of this litigation may be compromised. Jones
  v. Jeld-Wen, Inc., 250 F.R.D. 554, 561 (S.D. Fla. 2008)(“The Court recognizes that unilateral
  communications between a party and putative class members have the potential for coercion.”);
  Kleiner v. First Nat’l Bank of Atlanta, 751 F.2d 1193, 1203 (11th Cir.1985)(“Unsupervised,
  unilateral communications with the plaintiff class sabotage the goal of informed consent by
  urging exclusion on the basis of a one-sided presentation of the facts, without opportunity for
  rebuttal.”).
          15.    Similarly, discovery upon the absent class is only authorized in exceptional
  circumstances and where the proponent of such discovery has satisfied a heavy burden. See On
  the House Syndication, Inc. v. Federal Express Corp., 203 F.R.D. 452, 455 (S.D. Cal. 2001)
  (wide-ranging discovery from absent class members undermines the very purpose of class action
  suits); Collins v. Int’l Dairy Queen, 190 F.R.D. 629, 630-31 (M.D. Ga. 1999) ("absent class­
  action plaintiff is not required to do anything"); Morgan v. United Parcel Serv. of Am., Inc.,
  No.4:94-CV-1184, 1998 WL 785322, at *1 (E.D. Mo. Oct. 16, 1998)(“strong showing” required
  for absent class member discovery); Redmond v. Moody's Investor Serv., No. 92 Civ. 9161
  (WK), 1995 WL 276150, *1 (S.D.N.Y May 10, 1995)(discovery of absent class members
  regarding individual issues is inappropriate). When such absent class members discovery has
  been permitted, the proponent has been required to demonstrate that:
          (1)    the discovery is not sought to take some undue advantage of class members or
                 with the purpose or effect of harassment or altering membership in the class;
          (2)    the discovery is necessary at trial of issues common to the class;
          (3)    responding to the discovery requests would not require the assistance of counsel;
                 and
          (4)    the discovery seeks information not already known to the proponent.
  See, e.g., On the House Syndication, Inc., 203 F.R.D. at 456.
          16.    This Court has a duty to protect the absent class members, to act as a neutral
  arbiter, and to ensure the honesty, accuracy, and appropriateness of communications between
  Defendant and the Class. Likewise, Class Counsel have a fiduciary duty to potential class
  members. See In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d


                                                   4
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 6 of 7
                                                                        Case No.: 9:16-cv-81992-MARRA


  768, 801 (3d Cir. 1995); In re McKesson HBOC, Inc. Sec. Litig., 126 F. Supp. 2d 1239, 1245-46
  (N.D. Cal 2000).
         17.     To remedy the potential harm to the Class and to supervise such activities in the
  future, Plaintiff respectfully seeks an order from this Court granting the following relief:
         (1)     Require Defendant to produce within five (5) days copies of all communications
  to and from absent class members;
         (2)     Prohibit Defendant from communicating with absent class members without first
  conferring with Plaintiff about the content of such communication 2 and, if the parties cannot
  agree on such communications, seeking leave of Court to initiate such communications and
  approval of the proposed communications;
                 and
         (3)     Prohibit Defendant from using any information Defendant has obtained, or may
  obtain in the future, from absent class members for any litigation purpose to the extent such
  information was obtained by Defendant prior to the time the Court issues a ruling on the instant
  Motion.
          CERTIFICATE OF COMPLIANCE WITH LOCAL CIVIL RULE 7.1(a)(3)
         Pursuant to Local Rule 7.1(a)(3), S.D.Fla.L.R., Plaintiff’s counsel, the undersigned,
  certifies that Plaintiff’s counsel conferred with Coinbase’s counsel via phone and email in a good
  faith effort to resolve the issues raised herein. The parties have not been able to resolve the
  issue(s) presented in this Motion.




  2
         During the Cryptsy Matter and the instant matter many class members have contacted the
  undersigned to ask for legal advice and other information related to their claims in these cases.

                                                    5
Case 9:16-cv-81992-KAM Document 79 Entered on FLSD Docket 05/13/2019 Page 7 of 7
                                                                 Case No.: 9:16-cv-81992-MARRA


                                                 Respectfully submitted,

                                                 BY: /S/ MARC A. WITES
                                                 Fla. Bar No.: 24783
                                                 mwites@wklawyers.com
                                                 WITES LAW FIRM
                                                 Attorneys for Plaintiff and the Class
                                                 4400 North Federal Highway
                                                 Lighthouse Point, FL 33064
                                                 954-933-4400/954-354-0205 (fax)

                                                 and

                                                 SILVER MILLER
                                                 11780 W. Sample Road
                                                 Coral Springs, Florida 33065
                                                 Telephone: (954) 755-4799
                                                 Facsimile: (954) 755-4684
                                                 DAVID C. SILVER
                                                 E-mail: DSilver@SilverMillerLaw.com
                                                 Florida Bar No. 572764
                                                 JASON S. MILLER
                                                 E-mail: JMiller@SilverMillerLaw.com
                                                 Florida Bar No. 095631

                                                 Counsel for Plaintiff, the Class,
                                                 and the Receiver


                                CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that a copy of the foregoing was served on this 13th day of
  May 2019 upon: ANDREW KEMP-GERSTEL, ESQ. and JAMES R. LIEBLER, II, ESQ.,
  LIEBLER, GONZALEZ & PORTUONDO, Counsel for Defendant, Coinbase Inc., Courthouse
  Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130; and STEVEN A. ELLIS, ESQ.,
  LAURA STOLL, ESQ. and GALEN PHILLIPS, ESQ., GOODWIN PROCTER LLP, Pro
  Hac Vice Counsel for Defendant, Coinbase Inc., 601 South Figueroa Street, Los Angeles, CA
  90017.
                                                        /s/ Marc. A. Wites
                                                        MARC A. WITES




                                             6
